Citation Nr: 1810305	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a separate compensable disability rating for urinary urgency associated with diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Lisha Prater, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to September 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2009 and March 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  The May 2009 rating decision, issued in response to a claim for increased disability rating for diabetes mellitus, continued the assigned 
20 percent rating, but granted a separate compensable disability rating for urinary urgency secondary to diabetes mellitus and assigned a 20 percent disability rating.  The Veteran appealed the denial of an increased rating for diabetes mellitus.  In March 2011, while adjudicating the appeal for increased rating for diabetes mellitus, the RO issued a rating decision finding that the assignment of a separate disability rating for urinary urgency was clear and unmistakable error (CUE), and this rating was discontinued, with an overall 20 percent disability rating assigned for diabetes mellitus with urinary urgency.  The Veteran continued the appeal. 

This case was previously before the Board in October 2013, June 2016, and June 2017, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran has compensable urinary urgency which is the result of his service-connected diabetes mellitus, type II, to include daytime voiding intervals of between 1 and 2 hours prior to September 21, 2013, and of less than 1 hour after that date.


CONCLUSION OF LAW

The criteria for entitlement to a separate disability rating for urinary urgency as a result of service-connected diabetes mellitus, type II, specifically 20 percent prior to September 21, 2013, and 40 percent thereafter have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115a (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a legal duty to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  However, inasmuch as this decision grants the benefit sought on appeal, any notice error or duty to assist failure as to this claim is harmless.  

Facts and Analysis

The circumstances of this case are unusual and fall somewhere between those of a claim for service connection and one for an increased rating for a disability which is already service connected.  As discussed above, the Veteran had filed a claim for an increased disability rating for his service-connected diabetes mellitus, a claim which was denied in the May 2009 rating decision.  In the same rating decision, a separate disability rating was assigned for the Veteran's demonstrated symptoms of urinary urgency, a 20 percent rating for voiding dysfunction.  A subsequent rating decision issued in March 2011 found that the granting of a separate compensable disability rating for urinary urgency was CUE and the separate rating was discontinued.  Because the Veteran continued his appeal for a higher disability rating, the question of whether a separate compensable rating is warranted for voiding dysfunction manifested by urinary urgency remains on appeal before the Board.
 
Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Voiding dysfunction as a disability is rated based on urine leakage, urinary frequency, or obstructed voiding.  Urinary frequency is rated as follows: Daytime voiding interval between two and three hours, or; awakening to void two times per night, 10 percent rating; daytime voiding interval between one and two hours, or; awakening to void three to four times per night, 20 percent rating; daytime voiding interval less than one hour, or; awakening to void five or more times per night, 
40 percent rating.  38 C.F.R. § 4.115a.

Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) is rated as follows: Requiring the wearing of absorbent materials which must be changed less than 2 times per day, 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 
4 times per day, 40 percent rating; and, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, 60 percent rating.  38 C.F.R. § 4.115a.

Obstructed voiding is rated as follows: Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, noncompensable 
(0 percent) rating.; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: 
1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months: 10 percent rating; and, urinary retention requiring intermittent or continuous catheterization, 30 percent rating.  38 C.F.R. § 4.115a.

The Board has reviewed all of the evidence of record and finds that assignment of a separate compensable disability rating for voiding dysfunction, secondary to diabetes mellitus, is appropriate here and the March 2011 finding of CUE was in error.  Under the rating criteria for diabetes (Diagnostic Code 7913, Note 1), any complications of diabetes which are compensable are to be assigned a separate disability rating.  The rating criteria do not indicate that a separate disability, such as kidney disease or prostate cancer is required; the specific term used is "complication."  Under the rating criteria for voiding dysfunction, a daytime voiding interval between one and two hours warrants assignment of a 20 percent disability rating, the rating which was granted in the May 2009 rating decision.

At the VA examination in May 2009, the examiner diagnosed urinary urgency and hesitancy.  (VA Examination, 05/11/2009)  The Veteran specifically reported difficulty starting his stream and a weak or intermittent stream, with voiding ever 
1 to 2 hours.  It was the examiner's opinion that the Veteran's urinary urgency was a result of his diabetes.  This description of the Veteran's symptoms demonstrates that a 20 percent disability rating, as assigned in the May 2009 rating decision, was appropriate.  38 C.F.R. § 4.115a.

Additional VA examinations and VA treatment records since the May 2009 VA examination have shown continued symptomatology of voiding dysfunction, namely urinary frequency.  At the VA examination in September 2013, the examiner diagnosed the Veteran with voiding dysfunction characterized by urine leakage, dribbling every 3 hours, daytime voiding interval less than 1 hour, markedly slow or weak stream, and decreased force of stream.  (VA Examination, 09/25/2013)  This description of the Veteran's symptoms is consistent with assignment of a 40 percent disability rating, based on the decreased daytime voiding interval.  A 40 percent disability rating should be assigned as of September 21, 2013, the date of the examination.  

At the July 2017 VA examination, the Veteran described symptoms of voiding dysfunction, including urgency and frequency of urination, urine leakage which required the changing of absorbent materials two to four times per day.  (C&P Exam, 07/07/2017)  He also reported daytime voiding with intervals less than 1 hour, nighttime awakening to void 5 or more times, obstructed voiding symptoms, and markedly decreased force of stream.  The examiner reiterated that these symptoms were the result of the Veteran's diabetes mellitus.  These symptoms are also consistent with a 40 percent disability rating.  There is no evidence which would warrant assignment of a still higher disability rating, namely urine leakage which requires the use of an appliance or the changing of absorbent materials more than four times per day.  38 C.F.R. § 4.115a. 

In summary, the Board finds that a compensable disability rating of 20 percent for voiding dysfunction secondary to diabetes is warranted prior to September 21, 2013, and a rating of 40 percent is warranted thereafter. 


ORDER

A separate disability rating for voiding dysfunction as a result of service-connected diabetes mellitus, type II, namely 20 percent prior to September 21, 2013, and 40 percent thereafter, is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


